DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 09/06/2022, with respect to claims 63-81 rejected under 35 U.S.C. 112(b) as being indefinite, and claims 75-80 rewritten in independent form have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's amendments and arguments regarding claims 63-68, 70, and 81 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilon et al. (U.S. Pat. App. Pub. 2017/0024656), claim 69 rejected under 35 U.S.C. 103 as being unpatentable over Gilon and Hernandez et al. (U.S. Pat. App. Pub. 2014/0280553), claims 71 and 72 rejected under 35 U.S.C. 103 as being unpatentable over Gilon and Shook et al. (U.S. Pat. 9,720,707) have been fully considered but they are not persuasive.
Applicant has amended the subject matter of claims 66 and 73 into independent claims 63 and 81.  Although claim 73 was previously indicated as allowable, Applicant’s amendment to claims 63 and 81 do not maintain the same scope as previously recited in claim 73.  Claim 73 previously required the method of claim 66 (an intervening claim between claim 63 and 73) ”further comprising: (1) matching the second user with a first group of users who are likely to experience the selected step, and (2) matching the first user with a second group of users who have already experienced the selected step” (emphasis added), whereas claim 63 (and similarly claim 81) are amended to recite “matching the at least two users of the plurality of users, based on steps comprising at least one of…” (emphasis added).  That is, the previous scope of claim 73 required (as labeled in the claims) [(a), (b), or (c); (1) and (2)], whereas amended claims 63 and 81 now require [(a), (b), (c), (d), or (e)] (where amended labels (d) and (e) are equivalent to the previously recited (1) and (2)).  Therefore, all of the claimed elements recited previously are now claimed in the alternative.  Since some elements were previously mapped to Gilon, the amended claims’ requirement of “at least one of” the steps is met, and the claims are rejected accordingly.  Additionally, claim 74, which previously depended from claim 73 and as such was indicated as allowable, is now rejected in view of Gilon as detailed below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 63-65, 67, 68, 70, 74, and 81 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilon et al. (U.S. Pat. App. Pub. 2017/0024656).

Regarding claim 63, Gilon disclosed a computer-implemented method for matching between two or more users of a plurality of users, the method comprising:
receiving input data from a plurality of devices associated with the plurality of users (receiving input data from computing devices of users, ¶[0154]), wherein the input data comprises information related to one or more life events (input data associated with one or more life events, ¶[0156]), wherein each life event comprises one or more different steps on a timeline (life events relating to steps on a timeline, ¶[0154]);
analyzing the input data (analyzing the input data, ¶[0156]) to determine, for each user and life event, which step(s) on the timeline each user (a) has experienced, (b) is currently experiencing, or (c) is likely to experience in the future (determining life events that each user is currently experiencing, has experienced, or is to experience, ¶[0154]); and
matching the at least two users of the plurality of users, based on steps comprising at least one of:  (a) matching a first user, who is to experience a selected step on the timeline in the future with a second user, who has already experienced the selected step (matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]); (b) matching a first user, who has already experienced a selected step on the timeline for a life event with a second user, who has also already experienced the selected step (including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]); (c) matching a first user, who is to experience a selected step on the timeline for a life event with a second user, who is also likely to experience the selected step (claimed in the alternative); (d) matching the second user with a first group of users who are to experience the selected step (matching a user facing a milestone with another user, ¶[0247]; a user including a group of individuals, ¶[0100]), and (e) matching the first user with a second group of users who have already experienced the selected step (including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]).

Regarding claim 64, Gilon disclosed the method wherein receiving the input data comprises crowdsourcing the input data from the users (input data including crowd-sourced data, ¶[0114]).

Regarding claim 65, Gilon disclosed the method wherein matching the two or more users comprises comparing the users to one another based on steps on individual timelines of each user (comparing users based on timeline/milestones, i.e., steps, ¶[0193]).

Regarding claim 67, Gilon disclosed the method further comprising at least one of:
providing a recommendation to the first user to connect with the second user and obtain insights about the selected step from the second user (user selecting a milestone, i.e., selected step, ¶[0200]; including a list, i.e., providing a recommendation, of people in the user’s surrounding area who may have gone through or are going through the milestone, ¶[0204]);
providing a recommendation to the second user to connect with the first user to share insights about the selected step with the first user (soliciting insights from a contributor, i.e., second user, regarding specific milestones, i.e., selected step, ¶[0173]); and
providing a recommendation to the first and second users to connect with one another in relation to the selected step (user selecting a milestone, i.e., selected step, ¶[0200]; including a list, i.e., providing a recommendation, of people in the user’s surrounding area who may have gone through or are going through the milestone, ¶[0204]).

Regarding claim 68, Gilon disclosed the method further comprising:
providing an electronic interface for enabling the first and second users to connect with one another (connecting users to one another, ¶[0186]), wherein the electronic interface is adapted to execute an application (UI, i.e., electronic interface, providing a portal, i.e., application, ¶[0273]), configured to allow the first and second users to share one or more data elements pertaining to a selected step on a timeline of a life experience with one another (sharing insights pertaining to a milestone, ¶[0173]), and wherein shared one or more data elements are selected from a list consisting of: comments, insights or experiences about the selected step (GUI, i.e., electronic interface, comprising insights, timelines, etc., ¶[0152]).

Regarding claim 70, Gilon disclosed the method wherein the application is configured to perform at least one of:
allow the first and second users to add additional comments, insights or experiences about the selected step or other steps on the timeline for the life event (users commenting on a timeline/milestone, ¶[0186]);
allow the first user to view the second user's experiences relating to the selected event, if the second user has already experienced the selected event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]; including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]);
allow the first and second users to view each other's experiences relating to the selected event, if both the first and second users have already experienced the selected event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]; including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]);
allow the first user to view the second user's timeline and steps, and/or the second user to view the first user's timeline and steps (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]);
allow the first user to view changes to the second user's timeline as the second user undergoes the life event, or allow the second user to view changes to the first user's timeline as the first user undergoes the life event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; timelines/steps updated, i.e., changed, dynamically as the users experience the life events, ¶[0160], [0233]); and
allow the first and second user to view changes to each other's timeline as the first and second users respectively undergo the life event (users viewing other users’ journeys/timelines/steps/milestones, ¶[0188], [0194], [0205], [0273]; timelines/steps updated, i.e., changed, dynamically as the users experience the life events, ¶[0160], [0233]).

	Regarding claim 74, Gilon disclosed the method further comprising:  providing an electronic interface of platform configured to allow (1) the first user to connect with one or more users from the second group, and/or (2) the second user to connect with one or more users from the first group (platform, ¶[0080]; GUI, i.e., electronic interface, ¶[0273]; connecting users, ¶[0186], [0247]; users including groups, ¶[0100]).

Regarding claim 81, Gilon disclosed a computer-implemented system for matching between a plurality of users, comprising:
a server in communication with a plurality of devices associated with the plurality of users (a server in communication with a plurality of computing devices associated with a plurality of users, ¶[0165]); and
a non-transitory computer-readable memory associated with the server, wherein computer-readable instructions are stored, that, when executed by the server, cause the server to perform operations (computer readable medium storing instructions executed by the server, ¶[0167]) comprising:
receiving input data from the plurality of devices (receiving input data from computing devices of users, ¶[0154]), wherein the input data comprises queries, comments or insights from different users (input data comprising questions, i.e., queries, comments, and/or insights provided by the plurality of users, i.e., from different users, ¶[0156]) relating to the one or more life events (input data associated with one or more life events, ¶[0156]), wherein each life event comprises a plurality of different steps on a timeline (life events relating to steps on a timeline, ¶[0154]);
analyzing the input data (analyzing the input data, ¶[0156]) to determine, for each user and life event, which steps on the timeline that each user (a) has experienced, (b) is currently experiencing, or (c) likely to experience in the future (determining life events that each user is currently experiencing, has experienced, or is to experience, ¶[0154]); and
matching the plurality of users with one another, based on steps comprising at least one of:  (a) matching a first user, who is to experience a selected step on the timeline in the future with a second user, who has already experienced the selected step (matching a user facing a milestone with another user who has gone through the same milestone, ¶[0247]); (b) matching a first user, who has already experienced a selected step on the timeline for a life event with a second user, who has also already experienced the selected step (including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]); (c) matching a first user, who is to experience a selected step on the timeline for a life event with a second user, who is also likely to experience the selected step (claimed in the alternative); (d) matching the second user with a first group of users who are to experience the selected step (matching a user facing a milestone with another user, ¶[0247]; a user including a group of individuals, ¶[0100]), and (e) matching the first user with a second group of users who have already experienced the selected step (including a list of people in the user’s surrounding area who may have gone through or are going through the same milestone, ¶[0204]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Gilon (U.S. Pat. App. Pub. 2017/0024656) as applied to claim 68 above, and further in view of Hernandez et al. (U.S. Pat. App. Pub. 2014/0280553), hereinafter Hernandez.

Regarding claim 69, Gilon disclosed the method as disclosed above.  Gilon did not disclose the method further comprising:
monitoring at least one of a duration, a level and a frequency of communication between the first user and the second user.
Hernandez disclosed:
monitoring at least one of a duration, a level and a frequency of communication between the first user and the second user (monitoring the frequency of communication between two users, ¶[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gilon to include monitoring at least one of a duration, a level and a frequency of communication between the first user and the second user as claimed, because doing so would have aided in determining whether a relationship was healthy/beneficial (Hernandez, ¶[0001]).

Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Gilon (U.S. Pat. App. Pub. 2017/0024656) as applied to claim 67 above, and further in view of Shook et al. (U.S. Pat. 9,720,707), hereinafter Shook.

Regarding claim 71, Gilon disclosed the method as detailed above.  Gilon did not disclose the method wherein the recommendation to the first user comprises a first suggested conversation starter to connect with the second user, and the recommendation to the second user comprises a second suggested conversation starter to connect with the first user.
Shook disclosed identifying (i.e., recommending) conversation starters for a first user (e.g., a representative, col. 29, line 55) to connect with a second user (e.g., discuss an employee’s impact, col. 29, line 56; identifying a set of suggested conversation starters, col. 29, line 59; see also col. 20, lines 51-61, a peer coaching session providing conversation starters for a peer coach to an employee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Gilon wherein the recommendation to the first user comprises a first suggested conversation starter to connect with the second user, and the recommendation to the second user comprises a second suggested conversation starter to connect with the first user as claimed, because doing so would have been applying a known technique (i.e., recommending conversation starters) to a known device/method/product ready for improvement (i.e., matching/connecting users as in Gilon, ¶[0186]) to yield predictable results (i.e., providing conversation starters for matched users).

Regarding claim 72, Gilon and Shook disclosed the method wherein the first suggested conversation starter is personalized for the first user, and wherein the second suggested conversation starter is personalized for the second user (suggested conversation starters personalized towards specific users, Shook, Fig. 5C, 7C).
The combination of references is made under the same rationale as claim 71 above.

Allowable Subject Matter
Claims 75-80 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0078]-[0088], [0155]-[0156], and recited in independent claim 75, in particular comprising:
matching the at least two users of the plurality of users, comprising, for each life event:
generating, for a first user, a plurality of scores relative to a second user, wherein the and second users are undergoing the same life event;
using the plurality of scores to determine a level of match of the second user to the first user; and
determining whether to provide a recommendation of the second user to the first user based on the level of match (claim 75).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441